904 F.2d 706
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
CENTRAL BRASS MANUFACTURING COMPANY, Petitioner-Appellee,v.INTERNATIONAL UNION, UNITED AUTOMOBILE, AEROSPACE ANDAGRICULTURAL IMPLEMENT WORKERS OF AMERICA, UAW,REGION 2;  Local Union No. 1196,International Union, United,Respondents-Appellants.

1
No. 89-3436.


2
United States Court of Appeals, Sixth Circuit.


3
June 19, 1990.


4
Before BOYCE F. MARTIN, Jr. and NATHANIEL R. JONES, Circuit Judges, and ROBERT E. DeMASCIO, District Judge*.

ORDER

5
Upon consideration of the joint motion to dismiss this appeal as moot, which states that the parties have agreed to a new contract provision governing the situation which gave rise to the dispute in this case,


6
It is ORDERED that the joint motion is GRANTED and this appeal is dismissed as moot.



*
 The Honorable Robert E. DeMascio, Senior U.S. District Court Judge for the Eastern District of Michigan, sitting by designation